Case 5:18-cv-01037-GTS-TWD Document 38-8 Filed 12/20/18 Page 1 of 3




                  EXHIBIT H
10/25/2018                               Can't sleep?
                   Case 5:18-cv-01037-GTS-TWD         Bob Ross and 38-8
                                                    Document       his 'happyFiled
                                                                              little trees' might help Page 2 of 3
                                                                                        12/20/18




                   Can’t sleep? Bob Ross and his ‘happy little trees’
                   might help
                   By Laura M. Holson New York Times
                   Posted Jul 1, 2018 at 4:35 AM
                   For years, insomniacs have been lulled to sleep by the dulcet voice of Bob Ross, the
                   bushy-haired painter whose PBS show, “The Joy of Painting,” rose to popularity in
                   the 1990s and has lately enjoyed a second life on YouTube. Now, the maker of a
                   popular meditation app hopes Ross will put everyone else to sleep, too.

                   Calm.com, which produces meditation products, is recasting classic episodes of “The
                   Joy of Painting” into “Sleep Stories,” an audio series designed for restless adults to
                   ease the burden of slumber. It is the first time the company that manages Ross’ estate
                   has agreed to license audio of the show that turned Ross into a celebrity and, after his
                   death in 1995, a pop culture favorite.

                   “We asked ourselves, ‘What would Bob do?’ ” said Joan Kowalski, president of Bob
                   Ross Inc., which is based in Sterling, Virginia, and oversees licensing of the artist’s
                   brand name. “Using his voice to help put people to sleep? Well, he would love that.”

                   Ross was born in 1942 in Daytona Beach, Florida. In 1961, he enlisted in the U.S. Air
                   Force, where he served for two decades and started his life as an artist, painting trees
                   on metal pans. In 1983, he began hosting “The Joy of Painting,” which attracted
                   viewers enamored of his soulful witticisms (“We don’t make mistakes. We have
                   happy accidents.”) and the soothing swish of his painter’s brush on canvas.

                   Ross acknowledged, too, that his honeyed voice caused some viewers to nod off.
                   “They watch it strictly for entertainment value or for relaxation,” Ross told The
                   Orlando Sentinel in 1990. “We’ve gotten letters from people who say they sleep
                   better when the show is on.”

                   Michael Acton Smith, a founder of Calm, said recently that he was browsing in a
                   bookstore in San Francisco’s Noe Valley more than a year ago when he came across
                   Ross’ “Happy Little Accidents: The Wit and Wisdom of Bob Ross,” chock-full of the
                   artist’s iconic idioms. Ross spoke fondly, in particular, of the landscapes he painted
                   with “happy little trees.”


https://www.dispatch.com/news/20180701/cant-sleep-bob-ross-and-his-happy-little-trees-might-help                     1/2
10/25/2018                               Can't sleep?
                   Case 5:18-cv-01037-GTS-TWD         Bob Ross and 38-8
                                                    Document       his 'happyFiled
                                                                              little trees' might help Page 3 of 3
                                                                                        12/20/18

                   Acton Smith grew up in Marlow, England, about 35 miles from London, and had not
                   heard of Ross. So he looked him up online and came across his show. “His voice blew
                   me away,” he said. Back at the office, the Calm staff gushed about the artist. Then
                   Acton Smith found out Ross was dead.

                   He said he contacted Bob Ross Inc. to see if it would allow Calm to use audio from
                   “The Joy of Painting” for its sleep series. The first installment made its debut in June,
                   with two more to come this summer. If those prove popular, Acton Smith said Calm
                   could license more.

                   Kowalski said it was the first time a company had licensed audio from the show,
                   although the company once allowed the maker of a bobblehead doll to use recordings
                   of Ross’ favorite lines.

                   “We hear from people almost daily who are going on to YouTube to hear his voice,”
                   she added. “People back in the day were shy to tell him they fell asleep listening to
                   him. They thought it would insult him. He loved it.”




https://www.dispatch.com/news/20180701/cant-sleep-bob-ross-and-his-happy-little-trees-might-help                     2/2
